While I agree that the first three sections of chapter 100, Laws of 1937, p. *Page 488 
406, are invalid, I question the propriety of entertaining this appeal. Expediency should not be the test of the right of the attorney general, the legal adviser of the state officers, to challenge the validity of an act of the legislature.
The constitution provides that "The attorney general shall be the legal adviser of the state officers, . . ." Const., Art. III, § 21.
Assuming that the attorney general's department did not draft the bills for the 1937 session of the legislature, and that the legislature did not seek or receive advice from the attorney general's department respecting proposed laws, the attorney general was not thereby relieved of the duty incumbent on him, in view of the constitutional provision quoted above, to advise the governor as to the validity of the legislative acts submitted to the governor for approval. It should be conclusively presumed that the attorney general performed his constitutional duty. It follows that the attorney general may not now inconsistently urge in this court, the invalidity of an act which it will be presumed he advised the governor to approve as a valid act.